It appears that relator was indicted by the grand jury of Dallas County charged with murder. He sued out a writ of habeas corpus. Upon a hearing the Hon. R.B. Seay, judge of the Criminal District Court, remanded him to the custody of the officer having him in charge, from which judgment he appealed to this court.
There is no statement of facts contained in the record, and every presumption will be indulged in favor of the correctness of the ruling of the district judge hearing the cause. Ex parte Naill, 59 Tex.Crim. Rep.[59 Tex. Crim. 140].
Judgment affirmed.
Affirmed.
Davidson, Presiding Judge, absent.